DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tomoki Tanida on Wednesday, June 8, 2022.
The application has been amended as follows:
Claim 1, Lines 14-18: Replaced “the lighting states of the right indicator lamp and the left indicator lamp which have turned off during when the vehicle has been parked or stopped, in a manner similar to each other so as to indicate a frontward or rearward starting direction” with -- the controller changes the lighting states of the right indicator lamp and the left indicator lamp, which have turned off during when the vehicle has been parked or stopped, in a manner similar to each other so as to indicate a frontward or rearward starting direction --
Claim 3, Line 3: Replaced “is can be” with -- can be --
Claim 4, Line 3: Replaced “is can be” with -- can be --
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: With regards to Independent Claim 1, the Applicant has sufficiently claimed and defined the vehicle capable of operating in a self-driving mode including the self-driving indicator lamp and the controller.  The prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the details and dispositions of the above elements relative to one another, and in particular to when the vehicle starts to move in self-driving mode from a parked or stopped state, the controller changes the lighting states of the right indicator lamp and the left indicator lamp, which have turned off during when the vehicle has been parked or stopped, in a manner similar to each other so as to indicate a frontward or rearward starting direction.
All subsequent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but is not considered exhaustive: U.S. Publication 2018/0312106 A1 to Tatara et al. that teaches a light controller for various indicator lamps without the indication of forward/rearward starting direction from an off state when the vehicle is parked/stopped.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Wednesday, June 8, 2022

/Jason M Han/Primary Examiner, Art Unit 2875